Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 29, 2021

The Court of Appeals hereby passes the following order:

A21E0029. FREDDIE ASHMON v. JAMES R. TRASK.

      The Appellant in the above styled case has filed an emergency motion,
pursuant to Court Rule 40(b) entitled Motion For Emergency Review. After careful
review and consideration of the relevant statutes, case law, and materials submitted
with the motion, said motion is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/29/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.